DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
Claims 7 and 13 should be changed to --The method of claim 1-- .  
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghunath et al. (“Raghunath”, US 2016/0350716).
As per claim 1, Raghunath teaches a method comprising: at a device including a non-transitory memory (Raghunath, Fig.2, memory 120) and one or more processors (Raghunath, Fig.2, processor 110) coupled with the non-transitory memory: 
obtaining a first virtual object kit that corresponds to a first virtual object type (Raghunath, para.13-14, Fig.1A-B, digital asset 212a of object type Logo);
obtaining a second virtual object kit corresponding to a second virtual object type that is different from the first virtual object type (Raghunath, para.13-14, Fig.1A-B, digital asset 212b of object type Letterhead); and 
digital asset 212d of object type stylesheet) that includes: 
a set of virtual object templates of a third virtual object type that is different from the first virtual object type and the second virtual object type (Raghunath, para.14, Fig.1B stylesheet different from logo and letterhead type), and 
a plurality of groups of components associated with respective portions of a virtual object (Raghunath, para.14, 18, Fig.1A-B, plurality of design components 214 associated with each object 212). 
As per claim 2, Raghunath teaches the method of claim 1, wherein the merging comprises: 
selecting a first portion of the plurality of groups of components from the first virtual object kit (Raghunath, Fig.1B, para.14, 40, color swatch 214 selected); and 
selecting a second portion of the plurality of groups of components from the second virtual object kit (Raghunath, Fig.1B, para.14, 40, font 214 selected). 
As per claim 4, Raghunath teaches the method of claim 1, wherein the merging comprises: importing at least a portion of the set of virtual object templates from the first virtual object kit (Raghunath, Fig.1B, para.14, 40, color swatch 214 is portion of digital asset 212a, para.18, 25-27, Fig.3B, design interface allows for aggregation of assets). 
As per claim 5, Raghunath teaches the method of claim 4, wherein the merging comprises: selecting a portion of the plurality of groups of components from the second virtual object kit (Raghunath, Fig.1B, para.14, 40, font 214 is portion of components 214b from asset 212b). 
object 212d linked to extracted portions from objects 212a-c by metadata indicating the source object). 
As per claim 7, Raghunath teaches the method of claim 1, wherein the merging comprises: distributing, based on the first portion, a first amount of credits to a first entity that created the first virtual object kit; and distributing, based on the second portion, a second amount of credits to a second entity that created the second virtual object kit (Raghunath, para.15, metadata indicating the source object enables credit/monetize asset usage to author of object). 
As per claim 8, Raghunath teaches the method of claim 1, further comprising: transmitting the third virtual object kit (Raghunath, para.14, new digital asset generated in asset repository 210). 
As per claim 9, Raghunath teaches the method of claim 8, wherein transmitting the third virtual object kit comprises: distributing the third virtual object kit via a digital asset store (Raghunath, para.29, 46; Fig.1B, objects distributed from an asset repository 210). 
As per claim 10, Raghunath teaches the method of claim 1, further comprising: receiving a credit in response to the third virtual object kit being used to synthesize a virtual object of the third virtual object type (Raghunath, para.15, metadata indicating the source object enables credit/monetize asset usage to author of object). 
As per claim 11, Raghunath teaches the method of claim 1, further comprising: receiving a credit in response to the third virtual object kit being merged with a fourth virtual object kit in metadata indicating the source object enables credit/monetize asset usage to author of object). 
As per claim 12, Raghunath teaches the method of claim 1, wherein obtaining the first virtual object kit comprises: receiving the first virtual object kit from a digital asset store where a first entity uploaded the first virtual object kit (Raghunath, para.13, 29, 46; Fig.1A, objects created and stored in asset repository 210 by users).
As per claim 13, Raghunath teaches the method of claim 1, wherein obtaining the second virtual object kit comprises: receiving the second virtual object kit from the digital asset store where a second entity uploaded the second virtual object kit (Raghunath, para.13, 29, 46; Fig.1A, objects created and stored in asset repository 210 by users). 
As per claim 14, Raghunath teaches the method of claim 1, further comprising: after merging the first virtual object kit with the second virtual object to form the third virtual object kit: obtaining a fourth virtual object kit that corresponds to a fourth virtual object type (Raghunath, Fig.1A, fourth object 212c; para.26; Fig.3B, objects obtained from asset repository 210); and merging the third virtual object kit with the fourth virtual object kit in order to form a modified third virtual object kit (Raghunath, para.25-27, Fig.3B, design interface allows for modification of assets). 
As per claim 15, Raghunath teaches the method of claim 14, wherein merging the third virtual object kit with the fourth virtual object kit comprises: adding a virtual object template from the fourth virtual object kit to the set of virtual object templates (Raghunath, para.18, 25-27, Fig.3B, design interface allows for aggregation of assets; Fig.1A, 214c added to third object). 
design interface allows for addition of components from other assets; Fig.1A, component 214c added to third object). 
	Claims 19-20 are similar in scope to claim 1, and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (“Raghunath”, US 2016/0350716) in view of Goodman (US 10,656,801).
As per claim 3, Raghunath teaches the method of claim 2, however does not teach verifying that the first portion of the plurality of groups of components are compatible with the second portion of the plurality of groups of components. Goodman teaches a method of creating virtual objects that verifies a first portion of the plurality of groups of components are compatible with the second portion of the plurality of groups of components  (Goodman, col.12, line 58-col.13, line 10, rules determine whether assets are compatible i.e. the same asset type cannot be combined). It would have been obvious to one of ordinary skill in the art before the effective .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (“Raghunath”, US 2016/0350716) in view of Zankowski et al. (“Zankowski”, US 2019/0114840).
As per claim 17, Raghunath teaches the method of claim 1, further comprising: receiving a request to assemble a virtual object, wherein the request includes a selection of components from at least some of the plurality of groups of components (Raghunath, Fig.1B, para.14, 40, curated components); synthesizing the virtual object in accordance with the request (Raghunath, para.14, new digital asset generated in asset repository 210).  However, Raghunath does not teach instantiating the virtual object in a CGR environment. Zankowski teaches a method of creating digital assets to create virtual objects and instantiating the virtual object in a CGR environment (Zankowski, para.26-29 creating VR interface using digital assets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Zankowski’s teaching with Raghunath’s method in order to allow objects to adapt to different environments (Zankowski, para.3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (“Raghunath”, US 2016/0350716) in view of Goodman (US 10,656,801) and further in view of Breindel et al. (“Breindel”, US 2018/0330096).
As per claim 18, Raghunath teaches the method of claim 1 however does not teach prior to merging the first virtual object kit and the second virtual object kit: determining whether the rules determine whether assets are compatible i.e. the same asset type cannot be combined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Goodman’s teaching with Raghunath’s method in order to eliminate duplicate portions.
	Furthermore, the method of Raghunath and Goodman does not teach in response to determining that the merge criterion is not satisfied, displaying, on a display coupled with the device, a prompt indicating that the first virtual object kit and the second virtual object kit cannot be merged.  Breindel teaches a method of creating virtual objects wherein in response to determining that the merge criterion is not satisfied, displaying, on a display coupled with the device, a prompt indicating that the first virtual object and the second virtual object cannot be merged (Breindel, para.57-58, 88, user is prompted to indicate incompatibility of objects).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Breindel’s teaching with the method of Raghunath and Goodman in order to notify the user of incompatibilities.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177